11-2494
         Sanjel v. Holder
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A088 379 644
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                PETER W. HALL,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       SANU KAJI SANJEL,
14                Petitioner,
15
16                          v.                                  11-2494
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Jason A. Nielson, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; William C. Peachey,
28                                     Assistant Director; Lindsay Corliss,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, U.S.
31                                     Department of Justice, Washington
32                                     D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Sanu Kaji Sanjel, a native and citizen of

6    Nepal, seeks review of a February 10, 2011, decision of the

7    BIA, affirming the January 30, 2009, decision of Immigration

8    Judge (“IJ”) Brigitte Laforest, denying Sanjel’s application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Sanu Kaji Sanjel,

11   No. A088 379 644 (B.I.A. Feb. 10, 2011), aff’g No. A088 379

12   644 (Immig. Ct. N.Y. City Jan. 30, 2009).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well established.     See

19   8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey,

20   534 F.3d 162, 165-66 (2d Cir. 2008).

21       For asylum applications governed by the REAL ID Act,

22   such as the application in this case, the agency may,


                                  2
1    “[c]onsidering the totality of the circumstances,” base a

2    credibility finding on inconsistencies in an asylum

3    applicant’s statements as well as inconsistencies between

4    those statements and other record evidence without regard to

5    whether they go “to the heart of the applicant’s claim.”

6    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

7    64.

8          Substantial evidence supports the agency’s adverse

9    credibility determination as to Sanjel’s claim that Maoists

10   threatened him and seek to harm him.   In finding Sanjel not

11   credible, the agency reasonably relied on the fact that his

12   asylum application, his wife’s letter, and his father’s

13   letter all omitted the assertion that he hid from Maoists

14   and that the Maoists sought his whereabouts from his wife

15   and father.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu

16   Xia Lin, 534 F.3d at 166-67 & n.3.   Moreover, a reasonable

17   fact finder would not be compelled to credit Sanjel’s

18   explanations for these omissions.    See Majidi v. Gonzales,

19   430 F.3d 77, 80-81 (2d Cir. 2005).

20         Given the omissions findings, the agency’s adverse

21   credibility determination is supported by substantial

22   evidence and was dispositive of Sanjel’s claims for asylum,


                                   3
1    withholding of removal, and CAT relief.    See Xiu Xia Lin,

2    534 F.3d at 167; see also Paul v. Gonzales, 444 F.3d 148,

3    156 (2d Cir. 2006).   Sanjel abandons any challenge to the

4    BIA’s decision insofar as it rejected his due process claim

5    and denied his motion to remand.

6        For the foregoing reasons, the petition for review is

7    DENIED.   As we have completed our review, any stay of

8    removal that the Court previously granted in this petition

9    is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot.    Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2) and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk




                                    4